Citation Nr: 1201684	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome (IDS), to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

2.  Entitlement to service connection for major depression, to include as secondary to IDS, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

3.  Entitlement to service connection for hypertension, to include as secondary to IDS.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982 and on active duty for training from May 1996 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2008, denying the Veteran's original claim for service connection for hypertension, followed by entry of additional evidence and entry of a further rating decision in May 2009, confirming and continuing the prior denial of service connection for hypertension and also denying his claims to reopen for service connection for IDS and major depression.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in July 2011, a transcript of which is of record.  


FINDINGS OF FACT

1.  Service connection for IDS and major depression was denied most recently by the RO through its rating decision of September 2008; following notice of the actions taken and appellate rights, no timely appeal of those denials was initiated.  

2.  Since entry of that September 2008 decision, evidence was received by VA that was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for IDS and major depression.  

3.  The record denotes the existence of current disablement of the Veteran involving IDS, major depression, and hypertension; the record otherwise demonstrates that his IDS originated in service due to trauma sustained during active duty for training, that his major depression is the direct result of IDS, and that his IDS and an associated sleep impairment led to a postservice aggravation of his hypertension.  


CONCLUSIONS OF LAW

1.  The RO's decision of September 2008, denying service connection for IDS and major depression, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received by VA since entry of the September 2008 decision to reopen the previously denied claims for service connection for IDS and major depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  IDS was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  Major depression and hypertension are proximately due to or the result of the Veteran's service-connected IDS and associated manifestations, including sleep deprivation.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition of the matters herein addressed on their merits is in favor of the Veteran.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303.  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service- connected disease or injury. 38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R.§ 3.322 (2011). 

Service connection for IDS and major depression was initially denied by RO action in December 2006, notice of which was furnished to the Veteran in the same month.  No timely appeal thereof was initiated, thereby rendering that action final.  38 U.S.C.A. § 7105.  An attempt to reopen those claims in February 2008 led to further rating action by the RO in September 2008, denying each on the basis that new and material evidence had not been received to reopen either claim.  Notice of the denials and appellate rights was furnished to the Veteran later in September 2008, but he did not thereafter initiate a timely appeal and, as such, the September 2008 actions are final as to those matters.  Id.  

Notice is also taken that the RO by its September 2008 action denied the Veteran's original claim for service connection for hypertension.  The RO thereafter determined that additional relevant evidence was received regarding the hypertension claim, and by its rating action decision of May 2009, the RO confirmed and continued its prior denial of the Veteran's claim for service connection for hypertension, to include as secondary to IDS.  

Given the foregoing, including the finality of the prior denials of service connection by RO regarding IDS and major depression, the questions now presented for review are whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims for IDS and major depression, and, also, whether service connection on a direct or secondary basis is warranted for hypertension, based on his original claim therefor.  The former ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, that analysis is unnecessary based on a medical report received by VA in June 2009, in which a private examining physician indicated that the Veteran's IDS originated as a result of an injury sustained in July 1996 while he was on active duty for training and that his major depression was secondary to his IDS.  That report is accompanied by sworn hearing testimony was offered by the Veteran at his Board hearing in 2010 and his in other statements, to the effect that he sustained an inservice injury of the low back while stretching for a run while on active duty for training and suffered from chronic manifestations since that time.

The above-referenced evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry.  And, in light of that evidence as to potential service incurrence and aggravation of a nonservice-connected disorder by a service-connected disability, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection, have been met.  The previously denied claims are therefore reopened.  38 U.S.C.A. § 5108.  

Turing to the merits of those reopened claims, as well as the original claim for service connection for hypertension, the Board finds the above-referenced June 2009 report from a private physician to be dispositive.  That physician confirmed other medical evidence on file identifying the existence of current disability involving IDS, major depression, and hypertension, and persuasively set forth medical opinions that the Veteran's IDS was directly linked to service-related trauma during physical training, that his major depression was directly tied to that inservice spine trauma and resultant sleep deprivation and abnormal sleep pattern, and that his hypertension, though not caused by IDS or depression, was in fact aggravated by the inservice back trauma and abnormal sleep pattern due to IDS-related pain.  Two other medical professionals have also linked the Veteran's IDS and depression to service.  Sworn, credible, and persuasive testimony of the Veteran and other evidence on file denote the occurrence of an industrial injury primarily involving the shoulder and upper spine in November 1993, but symptoms involving the lower back region, including the hip, were only principally identified at the time of a July 1996 injury to the lower spine when stretching for a run while on active duty for training and in the months following.  While the Board acknowledges the other evidence of record contraindicating entitlement, including the September 2002 report from the same private examiner whose June 2009 report is referenced above, in which the Veteran's lumbar facet syndrome was attributed to a November 1993 on-the-job injury, the record supporting entitlement to service connection for the disorders in question outweighs that evidence to the contrary.  To that extent, service connection for IDS, major depression, and hypertension is warranted.  


ORDER

New and material evidence has been received by VA to reopen previously denied claims for service connection for IDS and major depression.  

Service connection for IDS and major depression, based on reopened claims therefor, is granted.  

Service connection for hypertension, as aggravated by service-connected IDS, is granted.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


